Burgess, J.,
¶ 28. dissenting in part. As the majority recognizes, there is more than one way to impose a condition of probation. Here, defendant was ordered to probation by the court and to engage in substance abuse programming if so directed by his probation officer. Defendant was directed by his probation officer to attend the substance abuse counseling. Defendant attended such counseling, but left to attend a different counseling program at Teen Challenge. Defendant then stopped attending the Teen Challenge program. The court so found, and its findings are supported by the officer’s testimony. On notice of what was required of him, defendant was fairly found in violation of probation when he failed to abide by the condition, and I respectfully dissent from this unwarranted reversal.
¶ 29. State v. Peck, 149 Vt. 617, 547 A.2d 1329 (1988), governs this case. In Peck, we noted that “due process requires that a convicted offender be given fair notice as to what acts may constitute a violation of his probation.” Id. at 619, 547 A.2d at 1331. Such notice need not be in writing, but may be in the form of “instructions and directions given to [the probationer] by his or her probation officer.” Id. at 619-20, 547 A.2d at 1331. Thus, the officer’s verbal instructions may sufficiently notify the probationer of the probation conditions. In part on this basis in Peck, we upheld a finding of violation resulting from the defendant’s refusal to admit that he committed a sex offense as part of his required counseling, where the probation officer orally informed the probationer *572that successful completion of counseling conditions would require this admission.5 Id.; see also State v. Foster, 151 Vt. 442, 447, 561 A.2d 107, 110 (1989) (affirming probation violation where defendant failed to abide by written probation condition and probation officer’s oral instructions).
¶ 30. The majority agrees on the law to this point, but then misreads the facts to conclude the probation officer failed to make the attendance condition clear to defendant. See ante, ¶¶ 15-20. Defendant’s probation officer testified that when she spoke with defendant about counseling he told her that he was already attending Teen Challenge. She further testified that she then told defendant that “as long as he stayed enrolled in Teen Challenge and continued that treatment to the full satisfaction of their programming requirements that [she] would have no issue with that.”
1131. The probation officer’s statement that she had “no issue” with defendant attending Teen Challenge was not, as the majority characterizes it, too vague to establish a counseling requirement. See ante, ¶ 19. The probation officer’s testimony was that she made this comment during a longer conversation with defendant about his counseling requirement. This discussion did not proceed from the premise that defendant was free to decide whether to attend counseling. Rather, the officer said she informed defendant of his counseling requirement and expressed her approval of his choice of Teen Challenge to meet that requirement. The totality of the officer’s testimony supports the court’s finding that when defendant left Teen Challenge “he was no longer attending counseling as directed by his probation officer, specifically, alcohol or substance abuse counseling.”6
¶ 32. These findings are further supported by the evidence of defendant’s probation order and the probation contract form. As recited by the majority, the order stated defendant was to attend counseling if directed by his probation officer and that he was to participate to the officer’s satisfaction. In the box labeled “Counseling” on the form contract signed by defendant in the course of the officer’s above-described discussion about his counseling requirement, the officer noted that defendant is “currently in treatment @ Teen Challenge.” Unless the officer was writing defendant’s biography, or keeping a diary of his volitional activity irrelevant to probation compliance, there was, of course, no reason for that notation except as a memorial of her explicit direction, as found by the court, that defendant attend counseling.
V 33. The perception of the majority, that the officer’s endorsement of Teen Challenge “as complying with the officer’s direction” stopped “short of imposing a mandate,” ignores the one and only context for this conversation to have occurred at all. What is vague to the majority was clear to the trial court and, based on his probation order, contract form, and direc*573tion from the officer, just as clear to defendant. But for the court’s probation order, there was no reason for defendant to converse with the probation officer. But for the officer’s direction that defendant attend counseling pursuant to that order, there was no reason for defendant to inform the officer about his switch to Teen Challenge. There was no evident reason for defendant to attend Teen Challenge except for the court’s order and the officer’s direction that defendant do so.
¶ 34. The majority’s focus on the written probation contract and this Court’s decision in Isbrandtsen v. North Branch Corp., 150 Vt. 575, 556 A.2d 81 (1988), is the wrong road for this case. But even if Isbrandtsen did govern these facts, defendant’s counseling violation should still be affirmed. Isbrandtsen calls for the use of extrinsic evidence to interpret an ambiguous writing. See 150 Vt. at 579, 556 A.2d at 85 (directing use of “subordinate rules of construction” to interpret ambiguous contract terms). Assuming, as the majority does, that the phrase “currently in treatment @ Teen Challenge” is ambiguous, the probation officer’s testimony as to the surrounding circumstances and substance of the oral probation contract was not. This Court has long held it “appropriate, when inquiring into the existence of ambiguity, for a court to consider the circumstances surrounding the making of the agreement.” Id. at 579, 556 A.2d at 84. The testimony supported the probation requirement, the probation requirement supported the court’s findings, and defendant’s failure to attend supported the court’s conclusion that he violated probation.
¶ 35. It is not a finer point of the Geneva Convention we are interpreting, but an everyday probation condition. Its terms and requirements were plain enough to the defendant, the officer, and the court. Accordingly, I would affirm defendant’s violation of probation for failure to attend counseling.
¶ 36.1 am authorized to state that Chief Justice Reiber joins in this dissent.

 It should be noted that in Peck the defendant did sign a probation contract requiring him to attend counseling, a fact on which this Court also relied in affirming the violation. Id. at 620, 547 A.2d at 1331. We emphasized, however, that the contract required the defendant to complete the counseling “to the full satisfaction of [the] probation officer,” the meaning of which the probation officer communicated orally to the defendant. Id. The defendant’s failure to abide by his probation officer’s verbal instructions, therefore, was the basis of his violation. Id.


 To be clear, the requirement was to attend counseling, not to attend Teen Challenge. Defendant could have satisfied this requirement by attending counseling at another program approved by his probation officer.